Title: From James Madison to John Vaughan, ca. 14 May 1805
From: Madison, James
To: Vaughan, John


Letter not found. Ca. 14 May [1805]. Cover sheet (PPAmP) addressed to Philadelphia wine merchant John Vaughan; postmarked 14 May at Washington; franked by JM. Year assigned on the basis of notes in English and shorthand made by Vaughan on the verso. Vaughan (1756–1841) was also a director of the Insurance Company of North America, librarian of the American Philosophical Society, and a philanthropist (PJM-PS,Robert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (6 vols. to date; Charlottesville, Va., 1984–). 6:147 n. 2).
